77 F.3d 471
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bobbie TODD, Plaintiff-Appellant,v.Billy LINKOUS, Sergeant, Defendant-Appellee,andMONTGOMERY COUNTY JAIL, Defendant.
No. 95-7582.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 6, 1996.Decided Feb. 16, 1996.

Bobbie Todd, Appellant Pro Se.  Phillip Richard Lingafelt, GLENN, FLIPPIN, FELDMANN & DARBY, Roanoke, Virginia, for Appellee.
Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the magistrate judge's opinion and find no reversible error.   Accordingly, we affirm substantially on the reasoning of the magistrate judge.   Todd v. Montgomery County Jail, No. CA-94-1056-R (W.D.Va. Sept. 29, 1995).   We note that the Appellee's conduct was reasonable and did not substantially burden Appellant's religious rights.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED